NO








NO. 12-03-00396-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
JESUS MADRIGAL RAMOS,                       '     APPEAL FROM THE 2ND
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT COURT OF
 
THE STATE OF
TEXAS,
APPELLEE                                                       '     CHEROKEE COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant=s counsel has filed an Anders brief in this appeal in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  In his brief, counsel states that
he has thoroughly reviewed the record and finds no arguable grounds for
appeal.  Counsel has also filed a motion
to withdraw.  Appellant was given the
opportunity to file a pro se response, but instead has filed a pro se
motion to dismiss this appeal.  No
decision having been delivered by this Court, Appellant=s motion is granted, and the appeal is dismissed in accordance with
Texas Rule of Appellate Procedure 42.2. 
Counsel=s motion to withdraw is granted.
Opinion delivered
May 12, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
                                                             (DO
NOT PUBLISH)